Name: Commission Regulation (EEC) No 3190/88 of 18 October 1988 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 10 . 88 Official Journal of the European Communities No L 284/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3190/88 of 18 October 1988 on the supply of various lots of skimmed-milk powder as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6(l)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organi ­ zations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain beneficiary organizations 3 047 tonnes of skim ­ med-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 370, 30. 12. 1986, p. 1 . 2) OJ No L 168 , 1 . 7. 1988 , p. 7 . (3) OJ No L 136, 26. 5. 1987, p. 1 . (*) OJ No L 204, 25. 7. 1987, p. 1 . No L 284/2 Official Journal of the European Communities 19. 10. 88 ANNEX I LOT A 1 . Operation Nos (') : 1018/88 to 1023/88  Commission Decisions of 16 March 1988 : 941 tonnes and 26 July 1988 : 616 tonnes 2. Programme : 1988 3 . Recipient : World. Food Programme, Via Cristoforo Colombo 426, 1-00145 Rome ; telex 626675 WFP I 4. Representative of the recipient (3) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : see Annex II 6 . Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (6) 0 (8) : see Official Journal of the European Communi ­ ties No C 216 of 14 August 1987, page 4 (under I.1.B.1 to I.1.B.3) 8 . Total quantity : 1 557 tonnes 9. Number of lots : one (six parts : A 1 to A 6) 10. Packaging and marking : 25 kilograms and see Official Journal of the European Communities No C 216 of 14 August 1987, pages 4 and 6. (I.1.B.4 and I.l.B.4.3) Supplementary markings on packaging : see Annex II and Official Journal of the European Communi ­ ties No C 216 of 14 August 1987, page 6, I.1.B.5 1 1 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 25 November to 10 December 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 7 November 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 14 November 1988 at 12 noon (b) period for making the goods available at the port of shipment : 2 to 17 December 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a l'attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer 0 : refund applicable on 16 September 1988 fixed by Regulation (EEC) No 2844/88 (OJ No L 256, 16 . 9 . 1988 , p. 8) 19. 10. 88 Official Journal of the European Communities No L 284/3 LOT B 1 . Operation Nos ('): 1015/88 to 1017/88  Commission Decision of 16 March 1988 2. Programme : 1988 3. Recipient : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Rome ; telex 626675 WFP I 4. Representative of the recipient ^) : see Official Journal of the European Communities No C 103 of 16 April 1987 ' ' 5. Place or country of destination : See Annex II 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (*) 0 (*) : ^ Official Journal of the European Communi ­ ties No C 216 of 14 August 1987, page 4 (under I.1.B.1 to I.1.B.3) 8.' Total quantity : 1460 tonnes 9. Number of lots : one (three parts : B 1 to B 3) 10. Packaging and marking : 25 kilograms and see Official Journal of the European Communities No C 216 of 14 August 1987, pages 4 and 6 (I.1.B.4 and 1.1 .B.4.3)  Parts B1 and B2( ®) Supplementary markings on packaging : see Annex II and Official Journal of the European Communi ­ ties No C 216 of 14 August 1987, page 6, I.1.B.5 11 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 25 November to 10 December 1988 18. Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 7 November 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 14 November 1988 at 12 noon (b) period for making the goods available at the port of shipment : 2 to 17 December 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a fattention de Monsieur N. Arend, Batiment Loi 120, bureau " 7/58, 200 rue de la Loi, B-1049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer 0 : refund applicable on 16 September 1988 fixed bv Regulation (EEC) No 2844/88 (OJ No L 256, 16. 9 . 1988, p. 8) No L 284/4 Official Journal of the European Communities 19 . 10 . 88 LOT C 1 . Operation No ('): 782/88  Commission Decision of 19 May 1988 2. Programme : 1987 3. Recipient (10) : League of Red Cross and Red Crescent Societies, Logistic Service, PO Box 372, CH-1211 Geneva 19 ; telex 22555 LRCS CH, tel . 34 55 80 4. Representative of the recipient (l3) : The Sri Lanka Red Cross Society, 106 Dharmapala Mawatha, Colombo 7, Sri Lanka ; tel . 9 10 95 / 51 54 34, telex 21201 OBHTEL CE 5. Place or country of destination : Sri Lanka 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) : see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (under I.1.B.1 to I.1.B.3) 8 . Total quantity : 30 tonnes 9 . Number of lots : one 10. Packaging and marking (u)(12) : 25 kilograms  in 20Tfoot containers and see list published in Offi ­ cial Journal of the European Communities No C 216 of 14 August 1987, pages 4 and 5 (under I.1.B.4 and I.1 .B.4.2) Supplementary \markings on packaging : 'ACTION No 7027/88 /' a red cross 'VIT. SMP. / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY / ACTION OF THE LEAGUE OF RED CROSS SOCIETIES (LICROSS) / FOR FREE DISTRI ­ BUTION / COLOMBO' and see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.1.B.5) 1 1 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the supply 12. Stage of supply : free at port of landing - landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Colombo 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 November 1988 18 . Deadline for the supply : 15 January 1989 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders (4) : 7 November 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 14 November 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 22 November to 7 December 1988 (c) deadline for the supply : 22 January 1989 22. Amount of the tendering security : 20 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire , a l'attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58, 200 rue de la Loi , B-1049 Brussels ; telex AGREC 22037 B 25 . Refund payable on request by the successful tenderer (*) : Refund applicable on 16 September 1988 fixed by Regulation' (EEC) No 2844/88 (OJ No L 256, 16 . 9 . 1988, p. 8) 19. 10 . 88 Official Journal of the European Communities No L 284/5 Notes : (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall produce a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article ,7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05 (*) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 oi this Annex. if) The successful tenderer shall give the beneficiaries' representatives a health certificate at the time of deli ­ very. f) Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and ­ mouth disease nor any other notifiable infectious or contagious disease during the 90 days prior to the processing. (8) The successful tenderer shall give the beneficiaries' representatives a certificate of origin at the time of delivery. (') Palletization of skimmed-milk powder 25-kg bags to be supplied on a two-way double deck non-reversible pallet with protruding slats, as per design, of the following dimensions : 1 m x 1,2 m (approximately one-third of the underside of the pallet to consist of wood):  upper board : 22 mm thick,  bottom board : 22 mm thick,  blocks : 95 x 95 mm. 40 bags to be placed onto the pallets, interlocked and shrink-wrapped with a plastic sheet of 150 (J.m thickness, with three external nylon straps in each direction to secure the unit load. ( 10) The successful tenderer shall contact the recipient as soon as possible to establish what consignment documents are required and how they are to be distributed. No L 284/6 Official Journal of the European Communities 19 . 10 . 88 (") Supply free at terminal, as provided for in Article 14 (5) (a) of Regulation (EEC) No 2200/87, implies that the following costs at the port of landing shall be borne by the successful tenderer :  Should containers be used on an FCL/FCL or LCL/FCL basis, all costs of unloading and transporta ­ tion from the under hook stage up to the designated destuffing area via, if any, transit check shed area. The costs of destuffing the goods from the containers, local charges incurred at a later stage, and costs occasioned by delays of detention or returning the containers are to be borne by the recipient.  Should containers be used on an LCL/LCL or FCL/LCL basis, all the costs of unloading and trans ­ portation from the under hook stage up to the designated destuffing area via, if any, transit check shed area and by way of derogation from the aforementioned Article 14 (5) (a), the LCL charges (destuffing of the goods). The local charges incurred after the stage of destuffing the goods from the containers are to be borne by the recipient. ( I2) Should containers be used at the stage of delivery free-at-port-of shipment, on an FCL/FCL or FCL/LCL basis, the supplier will bear all costs pertaining to the use of such containers up to the terminal stage, including THC (terminal handling charges). However, the supplier shall not bear any rental cost. Where, on the basis of the second subparagraph of Article 13 (2) of Regulation (EEC) No 2200/87, the supplier responsible for loading the containers on board the vessel designated by the recipient, the Commission will refund the corresponding costs, excluding terminal handling charges. Should containers, used on LCL/FCL or LCL/LCL basis, the supplier must deliver the goods to the terminal, at a stage where the stuffing of the containers can be immediately done at the recipient's costs . The supplier shall not bear any cost pertaining to the use of the containers . ( ,3) Commission delegate to be contacted by the successful tenderer : YMCA, Cultural Centre Building, Jai Singh Road, New Delhi 1 10001 ; tel. 34 42 22/35 04 30, telex 3161315. 19. 10. 88 Official Journal of the European Communities No L 284/7 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) BeneficiÃ ¡rio Modtager PaÃ ­s destinatario Modtagerland InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Bezeichnung der Partie Gesamtmenge der Partie (in Tonnen) Teilmengen (in Tonnen) EmpfÃ ¤nger Bestimmungsland Aufschrift auf der Verpackung Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Lot DÃ ©signation du lot Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Beneficiary BÃ ©nÃ ©ficiaire Recipient country Pays destinataire Markings on the packaging Inscription sur l'emballage Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Begunstigde BeneficiÃ ¡rio Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 1 557 Al : 534 WFP Niger Action n ° 10^8/88  Niger 0207202 / Action du programme alimentaire mondial / Apapa en transit au Niger A2 : 176 WFP Niger Action n0 1019/88  Niger 0357900 / Action du programme alimentaire mondial / Apapa en transit au Niger l A3 : 713 WFP Tchad Action n0 1020/88  Tchad 0349900 / Actiondu programme alimentaire mondial / Douala entransit au Tchad A4 : 59 WFP GhÃ ¡na Action No 1021 /88  Ghana 0207502 / Action of the world food programme / Tema A5 : 30 WFP Ghana Action No 1022/88  Ghana 0225802 / Action of the world food programme / Tema A6 : 45 WFP Ghana Action No 1023/88  Ghana 0225802 / Action of the world food programme / Takoradi B 1 460 BI : 60 WFP Burundi Action n0 1015/88  Burundi 0304700 / Action du programme alimentaire mondial / Dar-Es-Sa ­ laam en transit Ã Bujumbura  et un point noir d'au moins 30 cm de diamÃ ¨tre Q B2 : 250 WFP Sudan Action No 1016/88  Sudan 0053102 / Action of the world food programme / Port Sudan B3 : 1 150 WFP Colombia AcciÃ ³n n ° 1017/88  Colombia 0236801 / Despachado por el programa mundial de alimentos / Barranquila (*) . . . y un punto negro de un diÃ ¡metro mÃ ­nimo de 30 cm ... og, en sort plet pÃ ¥ mindst 30 cm i diameter ... und ein schwarzer Punkt mit einem Durchmesser von mindestens 30 cm . . . Ã ºÃ ±Ã ¹ Ã ¼Ã ±Ã Ã Ã ¿ Ã Ã ·Ã ¼Ã µÃ ¯Ã ¿ Ã ´Ã ¹Ã ±Ã ¼Ã ­Ã Ã Ã ¿Ã Ã Ã ¿ Ã »Ã ¹Ã ³Ã Ã Ã µÃ Ã ¿ 30 cm . . . and a-black dot at least 30 cm in diameter ... e un punto nero , di almeno 30 cm di diametro . . . en een zwarte stip van ten minste 30 cm diameter . . . um ponto negro de pelo menos 30 cm de diÃ ¢metro.